IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

STATE OF WASHINGTON,
                                                No. 75666-4-1
                    Respondent,
                                                DIVISION ONE
         V.

CLYDE LEE MCKNIGHT,                             UNPUBLISHED OPINION

                    Appellant.                  FILED:     JAN 1 6 2018


      PER CURIAM. Clyde McKnight appeals the sentence imposed following

his conviction for possession of cocaine. He contends, and the State concedes,

that the sentencing court violated State v. Bergstrom, 162 Wash. 2d 87, 169 P.3d

816(2007) when it ignored his challenge to the inclusion of prior juvenile

convictions in his offender score. We accept the concession of error and concur

with the parties' assertion that McKnight is entitled to a new sentencing hearing

at which the State may attempt to prove the challenged criminal history. If the

State fails to carry its burden, the court must amend McKnight's offender score

and resentence him using the correct offender score and standard range.

       Remanded for resentencing consistent with this opinion.

                     For the Court: